Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 and 11 - 20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claim 1, in particular, define one or more conditions that permit a new email message or a new email notification to be displayed while the email client is in the inbox pause mode, cause the email client, while the email client is in the inbox pause mode, to pause display of all new email messages and all new email notifications except for any new email messages or any new email notifications that satisfy any of the one or more conditions, receive user input comprising search criteria, wherein the user input initiates a search for any email messages that satisfy the search criteria, and wherein the search is performed while the email client is in the inbox pause mode, and cause an email message that was received subsequent to entering the inbox pause mode and that satisfies the search criteria to be displayed, in combination with other elements recited in the claims.
As to the closest prior art of record, Sharp shows a user’s email interface is put into an inbox pause mode using  an email throttling rule 410 to pause the display of the emails that are being sent to the user. The throttling type 404 includes all types 436 (i.e. all emails being sent to the user) which pauses all sent emails from being displayed at the user’s inbox  (Fig. 4, ‘404’, ‘410’, ‘436’, [0071], [0078]). 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.J.H/Examiner, Art Unit 2451        

/JOHN B WALSH/Primary Examiner, Art Unit 2451